Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending and examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhett et al. (Connexin 43 connexon to gap function transition is regulated by zonula occludens -1" Molecular Biology of the Cell, 01 May 2014, Vol 22, No 9, pq 1516-1528).
Rhett teaches a method for reducing gap junction plaque internalization in cells in a subject, comprising administering an effective amount of a hemichannel blocker to said subject (pg 1525, col 1, para 2, alphaCT-1 and a reverse sequence control peptide (Rev). Both contain an N-Terminal biotin tag followed by the 16-amino acid antennapedia internalization vector (ROPKIWEPNRREPWKK). Linked to the CT lysine of the antennapedia sequence is either the CT 9 amine acids of Cx43 (RPRPDOLEL aiphaCT-1)} or the Czd3 CT 9 amino acids in reverse 
Regarding claim 6/5, Rhett teaches the methad of claim $, wherein the hemicharinal blocker is a connexin 43 hemichannel blocker (pa 1525, col 4, para 2, alphaGT-1 and a reverse sequence control peptide (Rev). Both contain an N-terminal biotin tag followed by the 16- amino acid antennapedia internatization vector (ROPKIWFPNRRKPWKK). Linked to the CT lysine of the antennapedia sequence is either the CY 9 amino acids of x43 (RPRPOOLEI alphaCT-1) or the Oxd3 CT 9 amino acids in reverse VELODPRPR; Rev).
	Thus, claims 5-6 are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhett et al. (Connexin 43 connexon to gap function transition is regulated by zonula occludens -1" Molecular Biology of the Cell, 01 May 2014, Vol 22, No 9, pq 1516-1528) in view of 

Functional Implications in Retinal Permeability" Investigative Ophthalmology & Visual Science,
August 2017, Vol. 52, No. 9, pp 6348-6354).
Regarding claim 1, Green teaches a method for modulating the effect of high glucose and inflammatory cytokines in a subject (para (0210), to evaluate the action of high glucose and inflammation on cytokine release and connexin 43 expression and localization using an immobalized human retinal pigmented epithelial cell line (ARPE-19). inflammation was induced by exposing cells to a combination of IL- tbeta and TNF-alpha, potent pro-inflammatory cytokines.; [6230], Co-application of both high glucose and cytokines, however, lead to much higher IL-6, sICAM-1, MCP-4 and IL-8 release relative to basal, high glucose only, and cytokines only (p>/=0.00001 for all) (FIG. 13.), comprising administering an effective amount of a hemichannel blocker to said subject (para [0232], To evaluate the role of connexin 43 hemichannels in high glucose and cytokine-mediated pathology, cells were exposed to Peptagon, a well-established blocker of connexin hemichannels. Results show that Peptagon significantly reduced the secretion of IL-6, IL-8, siCAM-1, and MCP-4 (FIG. 3, p < 0.0004 for all.). Green does not specifically teach modulating blood retinal barrier (BRB) integrity.  Trudeau teaches that BRS integrity is disrupted in human retinal pigmented epithelial cells exposed to high qlucose and inflammatory cytokines (pg 6348, col 2, para 3, the outer BRB, which is formed by RPE cells attached to one another by fight junctions, at so plays an essential role In preventing the accumulation of extracellular fluid in the subretinal space of the retina. Compromised tight junctions in the RPE cell monolayer are known to contribute to the disruption of the outer BRE 

Regarding claim 2, Green teaches a method for modulating the effect of high glucose and inflammatory cytokines In a subject (para [02101 to evaluate the action of high glucose and inflammation on cytokine release and connexin 43 expression and localization using an immortalised human retinal pigmented epithelial cell ine (ARPE-19). inflammation was induced by exposing cells to a combination of IL- 1beta and TNF-alpha, potent pro-inflammatory cytokines.; [0230}, Co-application of both high glucose and cytokines, however, lead to much higher IL-6, siCAM-1, MCP-1 and IL-8 release relative to basal, high glucose only, arid cytokines only (Fig. 1) comprising administering an effective amount of a hemichannel blocker to said subject (para [0232], To evaluate the role of connexin 43 hemichannels in high glucose and cytokine-mediated pathology, cells were exposed to Peptagon, & well-established blocker of 

Regarding claim 3, GREEN teaches a method for modulating the effect of high glucose and Inflammatory cytokines in a subject (para [0270], to evaluate the action of high glucose and inflammation on cytokine release and connexin 43 expression and localisation using an immortalised human retinal pigmented epithelial cell tine (ARPE-19). Inflammation was induced 
Regarding claim 6/(1-4), GREEN and Trudeau teach the methad of any of claims 1-4, wherein the hemichannel blocker is a connexin 43 hemichannel blocker (GREEN, para [0216], Peptides (H-Val-As-Cys-Phe-Leu-Ser-Arg-Pro-Thr-Giu-Lys-Thr-OH; China Peptides, China}. 

Regarding claim 7/(1-4), Green and Trudeau teach the method of any of claims 1-4, wherein the hemichannel blocker is a small molecule hemichannel blocker accarding to Formula | (GREEN, para [0103], the analogue of Formula jis the compound carabersat (N-{(3R,4 $}-6- acetyl-3-hydroxy-2,2-dimieth yl-3,4-dihydrochromen-4-yi-4-fluarsbanzamide} or trans-(+ }-6-acetyl-4-(S)}-(4-fluorabenzoylaming)-3,4-dihydro- 2.2-dimethy!-2H-1-benzofblpyran-3R-ol hemihydrate.) (Note, see instant Specification, para [94}}. 

Regarding claim 8/(1-4), Green and Trideau teach the method of claim 7/(1-4), wherein the small molecule hamichannel blocker is N- ((38,48)-6-acety1-3-hydroxy-2,2-dimethy 1-3,4-dihydrochramen-4-y1}-3-chiaro-4-fluorobenzamide (Xiflam) (Green, para [0093], the hemichannel blocker Xiflam may be known by the IUPAC name N-{(38,4S}-6-acetyl-3-hydroxy-2,2-dimethy!-3,4-dihydrochramen-4-yl}-3- shlore-4-fluorabenzamide.). 

Regarding claim 9/(1-4), Green and Trudeau teach the method of claim 7/(1-4}, wherein the small molecule hemichannel blocker is a Xiflam prodrug (GREEN, para [0097], the small molecule that blocks or ameliorates or inhibits hemichannel opening is a prodrug of Xiflarn or an analogue thereat). 

Regarding claim (10-11)(1-4), Green and Trudeau teach the method of any of claims 1-4, wherein the hemichannel blocker is a peptidamimetic connexin 43 hemichannel blocker, Peptides (Green, para [0216], Peptides (H-Val-As-Cys-Phe-Leu-Ser-Arg-Pro-Thr-Giu-L ys -Thr-OH; China Peptides, China). 

Regarding claim 12, Green and Trudeau teach the method of claim 1, wherein said hemichannel blocker is administered to achieve a final circulating concentration of the hemichannel blocker ranging irom about 10 to about 250 micromolar (Green, para [0169], for example Xiflam, or peptide or peptidamimetic hemichannel blockers, may be administered systemically, such as by intravenous, Intra-arterial or intraperitoneal administration, such that the final circulating concentration is frarn approximately 0.001 to approximately 150 micramolar.).

Regarding claim 13, Green and Trudeau teach the method of claim 1, wherein said hemichannel blocker is administered by injection (Green, para (0169). for example Xiflam, or peptide or peptidomimetic hemichannel blockers, may be administered systemically, such as by intravenous, intra-arterial or intraperitoneal administration).

Regarding claim 14, Green and Trudeau teach the method of claim 1, wherein said hemichannel blocker is administered orally (Green, para (0194), Xiflam may be administered orally once a day at a dase of approximately 2 mg to approximately 40 mg.}. Regarding claim 15, GREEN and Trudeau teach the method of claim 1, wherein the hemichannel blocker is administered PRN or ona predetermined schedule or both (Green, para [0147], Hemichannel blocker does, alone or 

Regarding claim 18, Green and Trudeau teach the method of claim 1, wherein the subject is a human (Green, para [0039], the method of treatment is applied to mammals, e.g., humans).

Claims (7-11)/5 are obvious over Rhett, in view of Green. 

Regarding claim 7/5, Rhett teaches the method of claim 5, but does not specifically teach wherein the hemichannel blocker is a small molecule hemichannel biocker according to Formula 1. Green teaches a hemichannel blocker comprising a small molecule hemichannel blocker according to Formula | (para (0103), the analague of Formula [is the compound carabersat (N-[(3R,4 S)-8-acetyl-3-hydroxy-2,2- dimethyl-3,4-dih ydrochromen-4-yi}-4-fluorobenzamide) or trans-{+}-G-acelty-4-(S }-(4-fluorobenzoylamine}-3,4-dihydro-2,2-dimethy-2H-t- benzo[bjpyran-3R-ol hemihydrate.) (Note, see instant Specification, para [91]). Given that said hemichannel blocker is known to a skilled artisan, it would have been obvious to one of ordinary skill in the art to have applied said hemichannel blocker, as taught by GREEN to determine whether the changes in the gap junction, as taught by Rhett, can be confirmed by a known hemichannel blocker. 

Regarding claim 8/5, Rhett and Green teach the method of claim 7/5, wherein the small molecule hemichannel blocker is N-[(35,48}-6- acety1-3-hydroxy-2,2-dimethy 1-3.4-dihydrachromen-4-

Regarding claim 9/5, Rhett and Green teach the method of claim 7/5, wherein the small molecule hemichannel blocker is a Xiflam prodrug (Green, para [0097}, the small molecule that blocks or ameliorates or inhibits hemichannel opening is a prodrug of Xiflam or an analogue thereof.). 

Regarding claims (10-11), Rhett teaches the method of claim 5, but does not specifically teach wherein the hemichannel blocker is a peptidomimetic connexin 43 hemichannel blocker, Peptides. Green teaches a hemichannel blocker peptidomimetic comprising peptides (para [0218], Peptides (H-Val-As-Cys-Phe-Leu-Ser-Arg-Pro-Thr-Giu-Lys-Thr-OH; China Peptides, China) was administered to cells challenged with high glucese and pro-inflammatory cytokines.). Given that the efficacy of said hemichannel blocker peptides (Green, para [0216], These concentrations have been shown to black connexin 43 hemichannels with minimal effect on gap junction cell-cell coupling) is known to a skilled artisan, it would have been obvious to one of ordinary skill in the art to have applied said hemichannel blocker, peptides, as laught by Green to determine whether the changes in the gap junction, as taught by Rhett, can be confirmed by a known hemichannel blocker.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-2 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-75 of U.S. Patent No. 10465188. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘188 claims the treatment of “retinal perfusion injury” which would constitute an umbrella class over the instantly claimed 1 and 2 modulating BRB integrity and RPE integrity, respectively, where treatment of the former would equally treat both of the latter.  Further, ‘188 expressly teach treating such with connexin hemichannel blockers as instantly claimed and the other elements of administration here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).